internal_revenue_service department of ner a9 index number washington dc person to contact telephone number refer reply to cc dom p si date oct plr-105884-99 re private_letter_ruling request on normalization of investment_tax_credit and average rate assumption method benefits taxpayer parent district bill o o o o n n t t u o t d u e d u t this letter responds to the request of taxpayer dated date and supplemental information submitted on behalf of taxpayer for a determination as to the normalization requirements under sec_46 of the internal_revenue_code and e of the tax_reform_act_of_1986 for the accumulated deferred investment_tax_credit aditc and average rate assumption method aram benefits associated with certain generation plants that were sold by taxpayer specifically taxpayer has asked the internal_revenue_service to rule on three issues for plants that are sold at a net after-tax book gain whether there would be a normalization violation if the remaining unamortized aditc and aram benefits balances existing at the date of sale are incorporated in the gain on sale computation and returned to ratepayers through a transition cost balancing account tcba’ plr-105884-99 for plants that are sold at a net after-tax book loss whether there would be a normalization violation if the remaining unamortized aditc and aram benefits balances existing at the date of sale are incorporated in the loss on sale computation and returned to ratepayers by amortizing those amounts to a tcba alternatively if ruling number two above is deemed to be a normalization violation whether a proportionate part of the aditc and aram benefits may be returned to ratepayers without causing a normalization violation ruling the proportionate part of the aditc and aram benefits to be returned to ratepayers is based on the percentage of the plant cost remaining at the date of sale which is paid for by ratepayers through the loss recovery mechanism for purposes of this taxpayer represents that the facts and information relating to its request are as follows taxpayer is percent owned by parent and files a consolidated federal_income_tax return with parent taxpayer is under the audit jurisdiction of the district_director of district on date bill became effective in state bill initiated changes to the regulated electric utility market structure and it permitted customer choice of electric generation providers any stranded costs caused as a result of the deregulation are to be collected from ratepayers on a nonbypassable basis the recovery_of costs from ratepayers however shall not extend beyond date transition recovery_period whatever stranded costs are not recovered during the transition recovery_period will not be eligible for recovery from ratepayers and will be absorbed by taxpayer's shareholders as a result of bill taxpayer sold all a of its oil_and_gas fired generation stations to unrelated third parties of the plants that were sold b were sold for a net book gain and were sold for a net book loss the cumulative result was a net book gain prior to the sale of the plants stranded costs were being amortized over the transition recovery_period - sec_168 of the internal_revenue_code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes de plr-105884-99 under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference section sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_i_-1 of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f c a taxes construction costs or any other taxes and items sec_1_167_i_-1 of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1 -1 h i iti of the regulations provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the tax_year in which the different methods of depreciation are used sec_1_167_i_-1 of the regulations provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes shall not be reduced except to reflect the amount for plr-105884-99 any_tax year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_i_-1 or to reflect depreciation used in determining the allowance for depreciation under sec_167 the first determination involves the proper normalization treatment by taxpayer a sec_46 elector of its aditc relating to its oil_and_gas fired generation stations that were sold to unrelated third parties sec_46 of the code provides an election for ratable flow through under which an elector may flow through the investment_tax_credit to cost of service however sec_46 provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under sec_46 and allowable by sec_38 also under sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under sec_46 and allowable by sec_38 sec_46 of the code provides that for purposes of determining ratable portions under sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used under sec_1_46-6 of the income_tax regulations ratable for purposes of sec_46 of the code is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratable in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular account period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expenses without reduction for salvage or other items such as over and under accruals plr-105884-99 the method prescribed by sec_1_46-6 of the regulations for determining whether the taxpayer's cost of service for ratemaking is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense should the property for which the aditc is allowed become no longer available for computing the regulated depreciation expense there could no longer be any correlation between the property and the credit in that event the requirements of sec_46 f of the code are violated if any portion of the credit is used to reduce the taxpayer's cost of service in this case taxpayer has sold the assets that generated the aditc and as a result the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those amounts to a tcba the second determination involves the proper normalization treatment by taxpayer of average rate assumption method aram benefits relating to its oil_and_gas fired generation stations that were sold to unrelated third parties section e of the tax_reform_act_of_1986 vol c b act provides that a normalization method_of_accounting shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 of the code if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent that this reserve would be reduced under the average rate assumption method the term excess_tax_reserve is defined in e a of the act as the excess of i the reserve for deferred taxes as described in former sec_167 or sec_168 of the code as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods section e b of the act defines the aram and explains the calculations under this method aram is the method under which the excess in the reserve for plr-105884-99 deferred taxes is reduced over the remaining lives of the property as used in its regulated books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that e of the act does not modify the normalization requirements of former sec_167 or sec_168 of the code sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if it a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and b reduces the excess_tax_reserve ratably over the remaining regulatory life of the property for a public_utility to use accelerated_depreciation in determining its federal_income_tax liability e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method section e of the act limits the rate at which the excess_tax_reserve may be reduced and flowed through to the utility's customers in setting rates require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus e of the act imposes a limitation on when the excess fax reserve may be returned to the utility's customers in the form of reduced rates it does not plr-105884-99 in the present case taxpayer has sold the aforementioned public_utility assets retirements of public_utility_property subject_to the normalization requirements of sec_168 are reflected in adjustments to taxpayer's deferred tax reserve as well as its excess_tax_reserve see sec_1 -1 h i and revproc_88_12 1988_1_cb_637 pincite asa result of the sale these reserves cease to exist a violation of the normalization rules will occur if there is any return to ratepayers after the sale date of the unamortized excess deferred reserve attributable to accelerated_depreciation on public_utility_property further both aram and the reverse south georgia method rely on mechanisms requiring a regulatory life once the asset is sold the regulatory life ceases to exist hence in each of the three rulings requested by taxpayer there would be a normalization violation if the remaining unamortized aditc and aram benefits balances or a proportionate part thereof existing at the date of sale are returned to ratepayers by amortizing those amounts to a tcba since taxpayer has sold the assets that generated the aditc the asset for which regulated depreciation expense is computed is no longer availabie consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those amounts to a tcba additionally a violation of the normalization rules will occur if there is any return to ratepayers after the sale date of the unamortized excess deferred reserve attributable to accelerated_depreciation on public_utility_property this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent pursuant to the power_of_attorney on fite with this office a copy of this letter is being sent to your authorized fegal representatives sincerely yours peter c friedman peter c friedman assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy
